Title: To James Madison from Edmund Randolph, 10 May 1782
From: Randolph, Edmund
To: Madison, James



Dear sir
Pettus’s near Richmond May 10, 1782.

Yesterday I received your favor of the 1st. instant, and took Dr. Lee by the hand at almost the same moment. His brother Richard Henry and himself, being members of the house of delegates, will probably give the tone to the politicks of this session, should Mr. Jefferson persist in his unpardonable rage for retirement, and Mr. Henry delay his attendance, (as he possibly may, not being as yet heard of,) until the plans of the house are matured. On this event, there will be little danger of paper-money, should Mr. R. H. Lee retain his ancient abhorrence of this medium.

The Dr. overflows with territorial Zeal: and something will certainly fall from the pen of the legislature. Mr. Jefferson must undertake the guidance of the work; or, I fear, the deviation will be great from the path of argument, which ought to be trodden on this occasion. For the Dr. seems to think, that general reasoning will be sufficient; but this, tho’ powerful, does not comprehend those topics, which demonstrate the opinion of british sovereigns in favour of the existence of the charter of 1609, even after the abolition of the company’s rights, and which exhibit their construction of the [nature of?] that charter. I am somewhat surprized at Mr. Jefferson’s “want of information of the ground, on which the report of the committee places the controversy.” Dr. Lee inclosed a copy of it to him, and intrusted it to my care. The letter did, I am sure, reach him.
Should an opposition be raised to the reelection of Colonel Bland, he will certainly be excluded from the new de[le]gation. The governor indirectly hints the impropriety of his conduct in almost every company. I wish, you could be delivered from the schism, which is likely to prevail between you in the management of the controversy. I trust however, that the evil will not have grown too inveterate for correction, before you will receive strict instructions. Certainly the faculties of the human mind have undergone a change with our government. Else it must be rank suicide to oppose the title of the natives to the claims of the companies.
There will probably be a contest for the chair between Mr. Tyler and Mr. R. H. Lee. The current runs strongly on the side of the former[.] [A]bout 61. members of the house of delegates have qualified:
By a vessel, which arrived a few days ago, from the West Indies, we learn that the french fleet is in truth inferior to Rodney and fixed at Martinique. Not that there is not a sufficient naval force of the enemies of G. Britain, dispersed among the islands, to crush the knight: for the Spaniards have 15 or 16 sail of the line at S. Domingo, and the Dutch 10 or 12. at St. Eustatius: but he continues to cruize in the track, by which a junction would be attempted, and thus renders himself equal to the whole. Perhaps then, as Rivington’s account is confirmed thro’ this channel, we may apprehend the probability of it.
I am going to town this morning in expectation of receiving a draught on Phila. for 20 £, according to the promise of Mr. Ross’s partner. Should I fail to inclose it, you must attribute the omission to no neglect, nor indeed to any poverty, as far as that sum goes, on my part. I can command the money, and will send it, should I miscarry in a bill, by the first opportunity for the conveyance of Specie.
The movements of the French army are doubtless better known in Philadelphia, than here. But were we to judge from appearances, and from the engagement of [a] large number of waggons, we might infer an intention to leave the lower parts of the country at least. It is said, that the officers freely declare, that the troops are about to march from Wmsburg: but their destination is wholly secret.
Governor Harrison has more than once expressed his astonishment at the application of the secretary for foreign affairs for the title-papers of Virginia. He requested an explanation of this step, supposing that he sees on every wall the shadow of a dagger uplifted against the backlands. The secretary ought indeed to have attended to the jealousy entertained in Virginia of the unwarrantable claims of congress upon the subject of territory and to have been explicit in assigning the grounds of his requisition: but it seems very natural, when we consider that the reason, upon which he entered into the discussion, was the suspension of the first report, and the apparent impracticability of carrying it thro’ congress.
[Th]e governor will inclose to you a letter from the minister of France and Mr. Morris. Surely the minister, when we conversed with him about the forwarding of the supplies, understood the payment to be postponed until the end of the war.
